Exhibit 10.43

WARNER CHILCOTT

EQUITY INCENTIVE PLAN

PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT

You have been granted a performance restricted share award (the “Performance
Restricted Share Award”) on the following terms and subject to the provisions of
the Performance Restricted Share Award Agreement Terms and Conditions
(“Attachment A”) appended hereto and the Warner Chilcott Equity Incentive Plan,
as amended and restated (the “Plan”). Unless defined in this Performance
Restricted Share Award Agreement (together with Attachment A and each annex
thereto, the “Agreement”), capitalized terms will have the meanings ascribed to
them in the Plan. In the event of a conflict among the provisions of the Plan,
this Agreement and any descriptive materials provided to you, the provisions of
the Plan will prevail.

 

Grantee:    [INSERT FULL NAME] Total Number of Performance Restricted Shares
Underlying Award:    [        ] ordinary shares, par value $.01, of the Company
(“Performance Restricted Shares”) Grant Date:    [INSERT DATE OF GRANT] Vesting
Schedule:    25% of the Performance Restricted Share Award is generally eligible
for vesting annually subject to achievement of performance targets; in addition,
special vesting provisions apply in certain events (see Attachment A).



--------------------------------------------------------------------------------

Attachment A

PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT

TERMS AND CONDITIONS

Section 1. Grant of Performance Restricted Share Award.

(a) Grant. Subject to the terms and conditions of the Plan and this Agreement,
Warner Chilcott plc (the “Company”) hereby grants to the Grantee on the Grant
Date a Performance Restricted Share Award bearing the terms set forth on the
cover page of this Agreement as more fully described herein.

(b) Plan and Defined Terms. This award is granted under the Plan, which is
incorporated herein by this reference and made a part of this Agreement.
Capitalized terms, unless defined herein or in any annex hereto, shall have the
meaning ascribed to them in the Plan.

(c) Additional Terms for Awards Outside the United States. For a Grantee who
resides or is employed outside the United States, this award may be subject to
the special terms and conditions set forth in Annex 1. In addition, if the
Grantee relocates to one of the countries with additional provisions set forth
in Annex 1, the special terms and conditions for such country shall apply to the
Performance Restricted Shares, to the extent the Company determines that such
application is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Company further reserves the
right to impose other requirements on the Grantee’s participation in the Plan
and on the Performance Restricted Shares, to the extent the Company determines
that it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan and to require the Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

Section 2. Issuance of Shares.

(a) Share Issuance. The Company shall cause to be issued Performance Restricted
Shares representing this award, registered in the name of the Grantee (or in the
names of such person and his or her spouse as community property or as joint
tenants with right of survivorship).

(b) Voting Rights. The Grantee shall have voting rights with respect to the
Performance Restricted Shares.

(c) Dividends. All share dividends, if any, that are paid on unvested
Performance Restricted Shares and all share dividends, if any, that are paid on
any share dividends (any such share dividends, “Restricted Share Dividends”) and
all cash dividends paid on unvested Performance Restricted Shares (or on
Restricted Share Dividends) (“Cash Dividends”) shall be treated as set forth in
Section 3(b).

 

Attachment A-1



--------------------------------------------------------------------------------

(d) Section 83(b) Election. A Grantee who is a U.S. taxpayer may choose to make
an election under Section 83(b) of the Code, which would cause the Grantee
currently to recognize income for U.S. federal income tax purposes in an amount
equal to the excess (if any) of the FMV of the award (determined as of the date
of the award) over the Purchase Price (if any), which excess will be subject to
U.S. federal income tax. If the Grantee wishes to make such an election, the
Grantee must notify the Company in advance in writing and must follow all
procedures established by the Company for such elections.

(e) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) arising out of the grant, vesting or settlement of this
award and/or the filing of a tax election as a condition to the grant, vesting
or settlement of this award, and the Grantee shall make arrangements
satisfactory to the Company to enable it to satisfy all such withholding
requirements.

Section 3. Certain Restrictions. The following provisions shall apply to each
Performance Restricted Share until such Performance Restricted Share vests in
accordance with Section 4:

(a) The Performance Restricted Shares shall be issued in the name of the Grantee
in book entry form and such shares shall not be assigned, sold, transferred or
otherwise be subject to alienation by the Grantee or the Grantee’s spouse.

(b) All Restricted Share Dividends, all Cash Dividends and all new, substituted
or additional securities or other property (“Additional Property”), shall be
subject to the same restrictions as the Performance Restricted Shares to which
such Restricted Share Dividend, Cash Dividend or Additional Property relates and
will be held in custody by the Company on the same terms as such Performance
Restricted Shares.

(c) The holder of such Performance Restricted Shares shall have no liquidation
rights with respect thereto.

(d) In the event that the Grantee’s employment with the Company or the
applicable Subsidiary thereof is terminated by the Company (or the applicable
Subsidiary thereof) for Cause or by the Grantee without Good Reason, all then
unvested Performance Restricted Shares (and all Restricted Share Dividends, Cash
Dividends and Additional Property related to such unvested Performance
Restricted Shares) shall be forfeited, and all of the Grantee’s rights, or the
rights of any spouse of such Grantee, to such unvested Performance Restricted
Shares (and such Restricted Share Dividends, Cash Dividends and Additional
Property) shall terminate and all unvested Performance Restricted Shares shall
be redeemed and cancelled by the Company without consideration.

 

Attachment A-2



--------------------------------------------------------------------------------

(e) In the event that the Grantee’s employment with the Company or the
applicable Subsidiary thereof terminates for any reason other than as provided
in Section 3(d), the vesting of unvested Performance Restricted Shares shall be
governed by paragraph (d), (e) or (f) of Annex 2 and all unvested Performance
Restricted Shares as of the date of such termination which do not become vested
as a result of the application of such paragraph (d), (e) or (f) shall be
forfeited by the Grantee and redeemed and cancelled by the Company without
consideration.

Section 4. Vesting of Performance Restricted Shares.

(a) Vesting. Subject to the provisions of this Agreement, the Performance
Restricted Shares shall vest in accordance with the provisions of Annex 2.

(b) Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any Performance Restricted Shares:

(i) the restrictions referred to in Section 3 shall cease to exist with respect
to such Performance Restricted Shares;

(ii) the Company will cause a certificate or certificates to be issued and
delivered or, where applicable, appropriate book entry measures to be taken for
the number of Performance Restricted Shares which have so vested, and the number
of shares represented by the Restricted Share Dividends, if any, paid with
respect to such Performance Restricted Shares; and

(iii) the Company will cause to be delivered to the Grantee any Cash Dividends
or Additional Property with respect to such vested Performance Restricted Shares
that are held in the custody of the Company.

(c) Fully paid. All Performance Restricted Shares delivered pursuant to
Section 4(b)(ii) shall, unless otherwise specified by the Company at the date of
grant, be issued fully paid up to the nominal value of the Performance
Restricted Shares and no further money shall be due and owing in respect of the
issue of the Performance Restricted Shares. Any money required to pay up such
Performance Restricted Shares may be received by the Company from a Subsidiary,
except where this would otherwise be prohibited by section 60 of the Irish
Companies Act 1963.

 

Attachment A-3



--------------------------------------------------------------------------------

Section 5. Adjustment of Shares.

In the event of a Recapitalization, the terms of this award (including, without
limitation, the number and kind of ordinary shares subject to this award) shall
be adjusted as set forth in Section 14(a) of the Plan. In the event that the
Company is a party to a merger or consolidation, this award shall be subject to
the agreement of merger or consolidation, as provided in Section 14(b) of the
Plan.

Section 6. Miscellaneous Provisions.

(a) No Rights to Additional Awards or Retention. This award is a one-time
discretionary award and nothing in this award or in the Plan shall confer upon
the Grantee any claim to be granted future or additional awards under the Plan.
The terms and conditions of this award need not be the same as with respect to
other recipients of awards under the Plan. Nothing in this award or in the Plan
shall confer upon the Grantee any right to continue in Service or interfere with
or otherwise restrict in any way the rights of the Company (or any Subsidiary
employing the Grantee), which rights are hereby expressly reserved by the
Company, to terminate the Grantee’s Service at any time and for any reason, with
or without Cause, and free from liability or any claim under the Plan unless
otherwise expressly provided in the Plan or herein or in any other agreement
binding the parties.

(b) Notices. Except as otherwise expressly provided herein, all notices,
requests and other communications under this Agreement shall be in writing and
shall be delivered in person (by courier or otherwise), mailed by certified or
registered mail, return receipt requested, or sent by facsimile transmission, as
follows:

If to the Company, to:

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: (973) 442-3283

If to the Grantee, to the address that he or she most recently provided to the
Company, or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other party hereto. All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt. Any notice, request or other written communication sent by
facsimile

 

Attachment A-4



--------------------------------------------------------------------------------

transmission shall be confirmed by certified or registered mail, return receipt
requested, posted within one Business Day, or by personal delivery, whether by
courier or otherwise, made within two Business Days after the date of such
facsimile transmissions; provided that such confirmation mailing or delivery
shall not affect the date of receipt, which will be the date that the facsimile
successfully transmitted the notice, request or other communication.

(c) Entire Agreement. This Agreement and the Plan and any other agreements
referred to herein and therein and any annexes, attachments and other documents
referred to herein or therein, constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

(d) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Grantee, except that the Company may amend or modify the
Agreement without the Grantee’s consent in accordance with the provisions of the
Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(e) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee.

(f) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Grantee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Grantee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(g) Governing Law, Venue. All issues concerning the construction, validity and
interpretation of this Agreement, and the rights and obligations of the parties
hereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and performed entirely within
such state, without regard to the conflicts of laws rules of such state. Any
legal action or proceeding with respect to this Agreement shall be brought in
the courts of the United States for the Southern District of New York,

 

Attachment A-5



--------------------------------------------------------------------------------

and, by delivery and acceptance of this Agreement, each party hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of such courts. Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of the aforesaid actions or proceedings arising out of or in
connection with this Agreement in the courts referred to in this paragraph and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(h) Waiver of Jury Trial. The Grantee hereby irrevocably waives all right of
trial by jury in any legal action or proceeding (including counterclaims)
relating to or arising out of or in connection with this Agreement or any of the
transactions or relationships hereby contemplated or otherwise in connection
with the enforcement of any rights or obligations hereunder.

(i) Interpretation. Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation apply:

Headings. The division of this Agreement into Sections and other subdivisions
and the insertion of headings are for convenience of reference only and do not
alter the meaning of, or affect the construction or interpretation of, this
Agreement.

Section References. All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement.

(j) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any party. If any provision of this Agreement is held to be invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

(k) Grantee Undertaking. The Grantee agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed on either the Grantee or upon the Performance Restricted Shares pursuant
to the provisions of this Agreement.

(l) Plan. The Grantee acknowledges and understands that material definitions and
provisions concerning the Performance Restricted Shares and the Grantee’s rights
and obligations with respect thereto are set forth in the Plan. The Grantee has
read carefully, and understands, the provisions of such document.

 

Attachment A-6



--------------------------------------------------------------------------------

Section 7. Definitions.

(a) “Affiliate” means, with respect to any Person, any other Person who,
directly or indirectly, controls such first Person or is controlled by said
Person or is under common control with said Person, where “control” means the
power and ability to direct, directly or indirectly, or share equally in or
cause the direction of, the management and/or policies of a Person, whether
through ownership of voting shares or other equivalent interests of the
controlled Person, by contract (including proxy) or otherwise.

(b) “Business Day” means any day except a Saturday, Sunday or other day on which
applicable law authorizes or requires the closure of commercial banks in
(i) Dublin, Ireland, (ii) New York City or, if applicable, (iii) the place in
which notices, requests or other communications are received or sent by the
Grantee.

(c) “Cause” has the meaning ascribed to such term in the Grantee’s employment or
severance agreement, or if such Grantee is not a party to an employment or
severance agreement or “Cause” is not defined therein, “Cause” means:

(i) the conviction of such Grantee of a felony or comparable crime under
applicable local law (other than a violation of a motor vehicle or moving
violation law) or conviction of such Grantee of a misdemeanor if such
misdemeanor involves moral turpitude; or

(ii) voluntary engagement by such Grantee in conduct constituting larceny,
embezzlement, conversion or any other act involving the misappropriation of any
funds of the Company or any of its Subsidiaries in the course of such Grantee’s
employment; or

(iii) the willful refusal (following written notice) by such Grantee to carry
out specific directions of (A) the Company or (B) any of the Company’s
Subsidiaries with which such Grantee is employed or of which such Grantee is an
officer, which directions are consistent with such Grantee’s duties to the
Company or any of the Company’s Subsidiaries, as the case may be; or

(iv) the material violation by such Grantee of any material provision of any
employment, severance or related agreement to which Grantee is a party (other
than for reasons related only to the business performance of the Company or
business results achieved by such Grantee); or

 

Attachment A-7



--------------------------------------------------------------------------------

(v) the commission by such Grantee of any act of gross negligence or intentional
misconduct in the performance of such Grantee’s duties as an employee of the
Company or any of its Subsidiaries.

For purposes of this definition, no act or failure to act on such Grantee’s part
shall be considered to be Cause if done, or omitted to be done, by such Grantee
in good faith and with the reasonable belief that the action or omission was in
the best interest of the Company or any of the Company’s Subsidiaries with which
such Grantee is employed or of which such Grantee is an officer, as the case may
be.

(d) “Change in Control” has the meaning ascribed to such term in the Plan.

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(f) “Disability” has the meaning ascribed to such term in the Grantee’s
employment or severance agreement, or if such Grantee is not a party to an
employment or severance agreement or “Disability” is not defined therein,
“Disability” has the meaning specified in any long-term disability insurance
policy maintained by the Company.

(g) “Employee” means any individual who is a common-law employee of the Company
or a Subsidiary thereof.

(h) “FMV,” with respect to a Performance Restricted Share, means the closing
price of an ordinary share as reported on the composite tape of the Nasdaq
Global Market or any reporting system selected by the Board on the relevant
dates or, if no sale of ordinary shares is reported for that date, on the date
or dates that the Board determines in its sole discretion, to be appropriate for
purposes of the valuation. Such determination shall be conclusive and binding on
all persons.

(i) “Good Reason,” with respect to any Grantee who is an employee of the Company
or any of its Subsidiaries, has the meaning ascribed to such term in such
Grantee’s employment or severance agreement or, if such Grantee is not a party
to an employment or severance agreement or “Good Reason” is not defined therein,
“Good Reason” means:

(i) the assignment to the Grantee of duties materially inconsistent with such
person’s position (including status, offices, titles and reporting requirements)
or any other action by the Company or any of its Subsidiaries which results in a
diminution of such person’s position, authority, duties or responsibilities, or

 

Attachment A-8



--------------------------------------------------------------------------------

(ii) the Company or any of its Subsidiaries requiring the Grantee to be based at
any office or location other than the office or location for which such person
was hired;

provided, that any event described in clauses (i) or (ii) above shall constitute
Good Reason only if the Company or its relevant Subsidiary fails to cure such
event within 30 days after such company’s receipt from the Grantee of written
notice of the event which constitutes Good Reason; provided further, that Good
Reason shall cease to exist for an event on the 90th day following the later of
its occurrence or such person’s knowledge thereof, unless such person has given
the Company or its relevant Subsidiary written notice thereof prior to such
date.

(j) “Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization.

(k) “Purchase Price” means the price, if any, paid by the Grantee for the
Performance Restricted Shares.

(l) “Service” means service as an Employee.

(m) “Subsidiary” means, with respect to any specified Person, any other Person
in which such specified Person, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns at least 50% of either the ownership
interest (determined by equity or economic interests) in, or the voting control
of, such other Person.

 

Attachment A-9



--------------------------------------------------------------------------------

ANNEX 1

Additional Terms and Conditions of the Performance Restricted Share

Award Agreement for Awards Outside the United States

This Annex 1 includes additional terms and conditions that govern the
Performance Restricted Shares granted in the countries identified below. These
terms are general in nature and based on the securities, tax and other laws in
effect as of February 2010. Such laws are often complex and subject to frequent
change. As such, the Company strongly recommends that you do not rely on this
summary as your only source of information relating to the consequences of your
Performance Restricted Share Award and participation in the Plan and further
that you consult your personal tax or legal advisors for advice as to how the
laws in your country apply to your situation. Finally, note that if you are a
citizen or resident of a country other than the one in which you are working,
additional requirements, other than those described herein, may be applicable to
you.

All Performance Restricted Share Awards Outside the United States. For awards of
Performance Restricted Shares to Grantees outside the United States, the
following additional terms apply:

 

A. Nature of Award.

 

  i. The Performance Restricted Shares are an extraordinary item that do not
constitute compensation of any kind for services of any kind rendered for the
Company or any Affiliate and which are outside the scope of the Grantee’s
employment contract, if any;

 

  ii. The Performance Restricted Shares are not intended to replace any pension
rights or compensation;

 

  iii. The Performance Restricted Shares are not part of fixed, normal or
expected compensation, salary or terms of employment for any purposes,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, any Subsidiary employing the
Grantee or any Affiliate thereof; and

 

  iv. Nothing in this Agreement or the Plan shall confer or otherwise give rise
to any acquired rights and the Grantee’s acceptance and acknowledgment of this
award shall constitute a waiver of any and all claims to the contrary.

 

Annex 1-1



--------------------------------------------------------------------------------

B. Section 4 of the Agreement is amended to include the following additional
subsection at the end thereof:

“(d) No Acquired Rights. In the event of termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to vest in
the Performance Restricted Shares under the Plan, if any, will, except as
expressly provided in this Agreement or in the Plan, terminate effective as of
the date that the Grantee is no longer actively employed and will not be
extended by any notice period (e.g., a period of “garden leave”) mandated under
local law. In consideration of the award, the Grantee irrevocably releases the
Company (and any Subsidiary employing the Grantee) and any Affiliate thereof
from any claim or entitlement to compensation or damages arising from forfeiture
of the Performance Restricted Shares resulting from termination of the Grantee’s
employment.”

 

C. Data Privacy.

The Grantee hereby explicitly consents to the collection, processing,
transmission and storage, in any form whatsoever, of any data of a professional
or personal nature described in this Agreement, the Plan and any other grant
materials by and among as applicable, the Company, a Subsidiary employing the
Grantee or any Affiliates thereof that is necessary, in the discretion of the
Company, for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan. The Company may share such information with
any party located in the United States or elsewhere, including any trustee,
registrar, administrative agent, broker, stock plan service provider or any
other person assisting the Company with the implementation, administration, and
management of this Performance Restricted Share Award and the Plan. The Grantee
thus authorizes the Company and its Affiliates and any possible recipients
described herein to receive, possess, use, retain and transfer the data in
electronic or other form, for the sole purpose described herein. The Grantee
understands that he or she may refuse or withdraw such consent or authorization
without cost by contacting his or her local human resources representative;
provided, however, that the Grantee understands that such refusal or withdrawal
may affect his or her ability to participate in the Plan.

 

Annex 1-2



--------------------------------------------------------------------------------

Italy

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Italy S.r.l.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

Puerto Rico

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Company, LLC

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

United Kingdom

 

  i. Section 2(d) of the Agreement is replaced in its entirety and the following
provision applies in lieu thereof:

“(d) Section 431(1) Election. If the Grantee chooses, the Grantee may make an
election under Section 431(1) of the Income Tax (Earnings and Pensions) Act
2003, which would cause the Grantee currently to recognize income for income tax
purposes in an amount equal to the excess (if any) of the FMV of the award
(determined as of the date of the award) over the Purchase Price (if any), which
excess will be subject to income tax and National Insurance contributions. If
the Grantee wishes to make such an election, the Grantee must notify the Company
in advance in writing and must follow all procedures established by the Company
for such elections.”

 

Annex 1-3



--------------------------------------------------------------------------------

  ii. Section 6(b) of the Agreement is amended in the case of notices, requests
and other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott UK Limited

Warner Chilcott Pharmaceuticals UK Limited

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

 

Annex 1-4



--------------------------------------------------------------------------------

ANNEX 2

VESTING OF PERFORMANCE RESTRICTED SHARES

Subject to the terms set forth in the Agreement and the Plan, the Performance
Restricted Shares vest as follows:

(a) (i) Subject to paragraphs (d), (e) and (f) of this Annex 2 and achievement
of the Performance Target for the respective Performance Period (as such terms
are defined below), the Performance Restricted Shares shall vest as follows:

(A) 25% of the Performance Restricted Shares shall vest on the Vesting Date (as
defined below) with respect to the Performance Period that begins on the first
day of the fiscal year of the Company in which the Grant Date occurs;

(B) 25% of the Performance Restricted Shares shall vest on the Vesting Date with
respect to the Performance Period that begins on the first day of the fiscal
year following the fiscal year of the Company in which the Grant Date occurs;

(C) 25% of the Performance Restricted Shares shall vest on the Vesting Date with
respect to the Performance Period that begins on the first day of the second
fiscal year following the fiscal year of the Company in which the Grant Date
occurs; and

(D) 25% of the Performance Restricted Shares shall vest on the Vesting Date with
respect to the Performance Period that begins on the first day of the third
fiscal year following the fiscal year of the Company in which the Grant Date
occurs.

(ii) If for a Performance Period, the Board determines, in accordance with
paragraph (c) of this Annex 2, that the level of achievement of the applicable
measure of performance is greater than or equal to the Performance Floor for
such Performance Period, a number of Performance Restricted Shares shall vest on
the Vesting Date with respect to such Performance Period equal to (x) the number
of Performance Restricted Shares eligible to vest with respect to such
Performance Period multiplied by (y) the Applicable Vesting Percentage (as
defined below). No Performance Restricted Share shall vest with respect to a
Performance Period unless the Performance Floor for such Performance Period has
been determined to have been achieved in accordance with paragraph (c).

 

Annex 2-1



--------------------------------------------------------------------------------

(iii) Any Performance Restricted Share that was eligible to vest with respect to
a completed Performance Period and did not vest in accordance with this
paragraph (a) shall be forfeited and cancelled as of the Vesting Date for the
Performance Period with respect to which such Performance Restricted Share was
eligible to vest.

(b) No later than 90 days following the commencement of the fiscal year of the
Company in which the Grant Date occurs and each of the subsequent three fiscal
years of the Company (each such fiscal year, a “Performance Period”), the Board
will establish in writing in accordance with Section 10(b) of the Plan a
performance target for such Performance Period (the “Performance Target”). The
“Performance Floor” for such Performance Period shall be equal to 85% of the
Performance Target. The “Applicable Vesting Percentage” for such Performance
Period shall be calculated as follows:

 

Level of Achievement

(as a percentage of the Performance Target)

   Applicable Vesting
Percentage  

< 85%

     0.00 % 

85% up to but not including 90%

     80.00 % 

90% up to but not including 95%

     86.67 % 

95% up to but not including 100%

     93.33 % 

100% or more

     100.00 % 

(c) As soon as reasonably practicable following the end of each Performance
Period, the Board shall determine the level of achievement of the Performance
Target for such Performance Period and, promptly after such determination, the
Company shall notify the Grantee of such level of achievement and the number, if
any, of Performance Restricted Shares that shall vest with respect to such
Performance Period (the date such notice is sent (whether by email, fax, postal
service or other means), if such date is within a Window (as such term is
defined in the Company’s Insider Trading Policy) or, if such date is not within
a Window, the first day following the date of such notice that is within a
Window, the “Vesting Date”).

(d) If the Grantee’s employment with the Company or one of its Subsidiaries is
terminated at any time due to death or Disability (the date of such termination
of employment, the “Death or Disability Termination Date”) at a time when such
Grantee holds outstanding unvested Performance Restricted Shares, then:

(i) the Performance Target relating to any outstanding Performance Restricted
Shares eligible to vest in accordance with paragraphs (d)(ii) and
(iii) (including any Performance Restricted Shares granted hereunder for which
Performance Targets have not yet been established) shall be deemed to have been
100% achieved;

 

Annex 2-2



--------------------------------------------------------------------------------

(ii) 50% of the number of Performance Restricted Shares that were eligible to
vest with respect to the Performance Period in which the Death or Disability
Termination Date occurs shall vest on the Death or Disability Termination Date;

(iii) if the Death or Disability Termination Date occurs following the last day
of a Performance Period, but prior to the Vesting Date for such Performance
Period, then 100% of the number of Performance Restricted Shares that were
eligible to vest with respect to such Performance Period shall vest on the Death
or Disability Termination Date; and

(iv) any outstanding Performance Restricted Shares that do not vest in
accordance with this paragraph (d) shall be forfeited and cancelled as of the
Death or Disability Termination Date.

(e) If, other than within one year after a Change in Control, the Grantee’s
employment with the Company or one of its Subsidiaries is terminated by the
employer without Cause or by the Grantee for Good Reason (the date of such
termination of employment, the “Early Termination Date”) at a time when such
Grantee holds outstanding unvested Performance Restricted Shares, then:

(i) a number of Performance Restricted Shares equal to (x) 50% of the number of
Performance Restricted Shares that were eligible to vest with respect to the
Performance Period in which the Early Termination Date occurs multiplied by
(y) the Applicable Vesting Percentage shall vest on the Vesting Date with
respect to such Performance Period, which Vesting Date shall be no later than
March 15 of the calendar year following the calendar year in which such Early
Termination Date occurred;

(ii) if the Early Termination Date occurs following the last day of a
Performance Period, but prior to the Vesting Date for such Performance Period,
then a number of Performance Restricted Shares equal to (x) 100% of the number
of Performance Restricted Shares that were eligible to vest with respect to such
Performance Period multiplied by (y) the Applicable Vesting Percentage shall
vest on the Vesting Date with respect to such Performance Period, which Vesting
Date shall be no later than March 15 of the calendar year following the calendar
year in which such Early Termination Date occurred; and

(iii) any outstanding Performance Restricted Shares that do not vest in
accordance with this paragraph (e) shall be forfeited and cancelled as of the
Vesting Date with respect to the Performance Period in which the Early
Termination Date occurred.

 

Annex 2-3



--------------------------------------------------------------------------------

In the event that an Early Termination Date occurs following the first
anniversary of a Change in Control, for the purposes of this paragraph (e) only,
“Vesting Date” shall mean the Early Termination Date.

(f) Notwithstanding the foregoing provisions of this Annex 2, upon a Change in
Control, the Performance Target relating to any outstanding Performance
Restricted Shares (including any Performance Restricted Shares granted hereunder
for which Performance Targets have not yet been established) shall be deemed to
have been 100% achieved and such Performance Restricted Shares will remain
eligible to vest in accordance with paragraphs (d) and (e) of this Annex 2 or,
subject to the Grantee’s continued employment through the last day of the
Performance Period with respect to which such Performance Restricted Shares
would have been eligible to vest absent a Change in Control, will vest on the
last day of such Performance Period; provided, however, that in accordance with
Section 5(b)(iii) of the Plan, in the event that the Grantee’s employment is
terminated by the Company or one of its Subsidiaries without Cause or by the
Grantee for Good Reason, in either case within one year after the Change in
Control, all of such Grantee’s then outstanding unvested Performance Restricted
Shares shall vest and be non-forfeitable as of the date of such termination.

 

Annex 2-4